Citation Nr: 0823349	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO. 06-37 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 
(TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
May 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a TDIU. 

The veteran and his spouse testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
April 2008. A transcript of that hearing is of record and 
associated with the claims folder. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran is a high school graduate with one year of 
college, and training as a driver from tractor trailer 
school. 

2. The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 70 percent disabling; 
irritable bowel syndrome (IBS), rated 30 percent disabling; 
status post incision, left patella bursa (claimed as left 
knee problems), rated 10 percent disabling; and residual 
scar, status post excision, left patella bursa, rated 
noncompensably disabling. The combined rating is 80 percent. 

3. The veteran's service-connected disabilities alone are of 
such severity as to preclude him from engaging in 
substantially gainful employment. 




CONCLUSION OF LAW

The criteria for a TDIU rating are met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of TDIU. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a). Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran asserts that his service-connected disabilities 
prevent him from engaging in substantially gainful 
employment. He maintains that he exhibits "road rage" which 
affected him as a long haul tractor trailer driver. He 
reports that he was unable to leave his wife and child for 
any period of time, as he had a fear that unspecified crises 
would occur while he was gone, which made him cry the entire 
time he was performing his duties. He also related that he 
has stomach cramps, feelings of faintness, and intense 
perspiration related to his IBS. He states that when this 
occurs, he must be taken home immediately.

The veteran's service connected disabilities include PTSD, 
rated 70 percent disabling; IBS, rated 30 percent disabling; 
status post incision, left patella bursa (claimed as left 
knee problems), rated 10 percent disabling; and residual 
scar, status post excision, left patella bursa, rated 
noncompensably disabling. The combined rating is 80 percent. 

The veteran's combined rating meets the schedular criteria 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 
Thus, it now must be determined if the veteran's service-
connected disabilities alone prevent him from being able to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities. 

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment. Id. 

The evidence shows that the veteran has been unemployed since 
2002. He is a high school graduate with one year of college 
education. He also has attended tractor trailer school. In an 
October 2007 notice of decision, the veteran received a 
favorable decision on his Social Security Administration 
disability claim. The veteran's disabilities for social 
security disability purposes include affective or mood 
disorders and anxiety related disorders. 

In April 2006, a Request for Employment Information was sent 
to several of the veteran's former employers. One employer 
stated that the veteran was "laid off," one went out of 
business, and two employers indicated that the veteran quit 
his employment. None of the employers attributed the 
veteran's termination of employment to sickness or indicated 
that he was entitled to sick or retirement benefits. 

However, in March 2007, a VA Counseling Record Report through 
VA Rehabilitation Services was completed. The veteran was 
found to have an impairment in employment; his service-
connected disabilities were found to materially contribute to 
this impairment in employment; he was found not to have 
overcome the effects of the impairment of employability, and 
he was found to have a serious employment handicap. Finally, 
VA Vocational Rehabilitation Services found that the 
veteran's application for the achievement of a vocational 
goal was not reasonably feasible. The veteran was found to 
have increased levels of depression in recent months and he 
was found, although cooperative, not to have the 
drive/initiative to enter employment or training. 

The veteran testified at a videoconference hearing in April 
2008. He stated that he had a combined 80 percent VA rating. 
He related that he stayed at home and did not like to 
associate with people other than his wife and daughter. He 
related that he had a very short temper and that when 
working, he would be in fear the entire time he was driving 
on the road. Upon his return, he would lock himself in his 
room and cry throughout the night. He also stated that he 
preferred to stay secluded at work, avoid crowds, and that if 
he went to a restaurant, he needed to be in a booth in a 
corner. 

The veteran testified that he completed a week-long PTSD 
program at the VA Medical Center, Togus, Maine. He stated 
that he was "fine" while in attendance, but that when he 
returned home, he had mixed emotions about the program. He 
also indicated that he had difficulty with his IBS and that 
he would have very bad cramping of the abdomen, sweating, and 
feelings of faintness. He stated that he was rejected by VA 
vocational rehabilitation, because it was not a good program 
for him. He also indicated that he had completed and 
submitted 32 job applications and had received offers from 
none of the prospective employers. 

After a total review of the record, the Board finds that the 
veteran's service-connected disabilities, in particular PTSD, 
alone prevent him from obtaining substantially gainful 
employment. The veteran is unable to be away from his spouse 
and daughter, and when on  the road, he appears to have 
constant ruminations of unspecified traumas to his family. He 
is unable to concentrate, he has road rage, and he cries the 
entire time he is working on the road. His IBS is also 
problematic and he has severe cramping, feelings of 
faintness, has sweating, and needs assistance from his wife 
when he has symptoms of IBS. 

The record indicates that although he has some education, he 
has limited ability to function because of his service-
connected disabilities. He stated that he was encouraged by 
the Administrative Law Judge at the Social Security 
Administration to become involved in counseling for his PTSD. 
Although the veteran is a high school graduate and has a year 
of college, his PTSD affects him primarily such that in 
concert with his other service-connected disabilities, he has 
difficulties obtaining and retaining substantially gainful 
employment. This is reflective in his applications to 32 
different employers with no opportunities or offers received 
from any of them. 

While the Social Security Administration has found the 
veteran to be disabled within the meaning of its applicable 
law, these findings are relevant but not necessarily binding 
on VA. Holland v. Brown, 6 Vet. App. 443 (1994). The criteria 
for the establishment of a total rating are outlined above, 
and are not the same as that of the Social Security 
Administration's criteria for the establishment of a finding 
of "disabled."

However, when the evidence is looked at in its entirety, 
including the Social Security findings, VA Rehabilitation 
findings, his medical records, and his testimony before the 
undersigned VLJ, resolving all reasonable doubt in the 
veteran's favor, entitlement to a TDIU is warranted. 38 
C.F.R. §§  3.102, 4.16 (2007).

	(CONTINUED ON NEXT PAGE)










ORDER

A total disability rating is  granted, subject to the laws 
and regulations governing the payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


